Citation Nr: 1632009	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1959 to July 1969.

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

An appellant can revoke his/her representative, in order to become unrepresented, at any time.  38 C.F.R. § 14.631(f)(1) (2015).  A December 2006 VA Form 21-22 appointed North Carolina Division of Veterans Affairs (NCDVA) as the Veteran's representative.  In May 2016 the Veteran requested to revoke NCDVA as his representative and opted to represent himself.  Thus, the Board finds that the Veteran is currently proceeding pro se. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD from witnessing a friend's death due to a plane crash incident during service.  See March 2014 VA Examination Report and June 2013 VA Form 21-4138.  His DD-214 indicates that his military occupational specialty was a sheet metal instructor and he is a recipient of the Vietnam Service Medal. 

A review of the claims file indicates that further development is warranted.  Specifically, there are outstanding personnel, private, and Social Security Administration records.  VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

Service personnel records are not associated with the claims file.  In July 1970 the AOJ requested the Veteran's personnel records.  That same month, the AOJ received notice that the request was forwarded to the Chief of Naval Personnel.  In July 2002 correspondence, the National Personnel Records Center indicated that it sent service medical records to the VA, but did not mention the status of personnel records.  The Veteran's service personnel records may contain information relevant to the claim on appeal.  As the Veteran claims to have PTSD from an incident that occurred during service, any such records are relevant and should be obtained upon remand.

As for private treatment records, May 2014 correspondence indicates that the Veteran received ongoing therapy and clinical treatment from Dr. H.J. in Raleigh, North Carolina for nearly a year, but only June 2013 treatment records are associated with the claims file.  On remand, the AOJ should attempt to obtain outstanding treatment records from Dr. H.J.

The Board notes that June 2013 private treatment records indicate the Veteran receives income from the Social Security Administration.  There is no indication in the claims file that records have been requested from the Social Security Administration.  Therefore, on remand, VA should make necessary efforts to obtain any records related to any claim for Social Security disability benefits.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed Alcohol Use Disorder (in full sustained remission).  The examiner noted that the Veteran exaggerated his mental health symptoms and did not meet the criteria for any other mental health diagnoses under the DSM-5.  To this regard, the examiner acknowledged that Dr. H.J., a private physician, provided diagnoses of PTSD and depression.  However, these diagnoses are not supported by psychological testing of the Veteran's mental health symptoms.  The examiner further stated that VA treatment records, at most, show situational depression symptoms that have since resolved.  Although the Veteran is prescribed Sertraline and Trazadone medication, the validity of self-report of mental health symptoms is questionable.  As for clinical findings, the examiner indicated review of the claims file.  The Veteran had good social functioning with no problems in occupational functioning.  On psychiatric examination, the Veteran was cooperative, alert, and oriented in all spheres with no acute indicators noted.  He reported good social functioning with no problems in occupational functioning.

Although the Veteran was afforded a VA examination in March 2014, based on receipt of the above outstanding records, if deemed necessary, the AOJ should seek an addendum opinion from the examiner to consider additional evidence added to the claims file since the March 2014 VA examination.

Ongoing VA medical records should also be obtained, including treatment records from Richmond and Durham VA Medical Centers.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Richmond and Durham VA Medical Centers which have not already been associated with the claims file.

2. Contact the National Personnel Records Center, the appropriate National Guard entity, and any other appropriate source and request all available service personnel records pertaining to the Veteran's Navy service. 

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3. Obtain from the Social Security Administration the records pertinent to any claim of the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4. With any necessary assistance from the Veteran, obtain all private treatment records, including outstanding records from Dr. H.J in Raleigh, North Carolina.

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, that he can obtain the records and submit them to VA, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

5. After completing the above development, if deemed necessary, return the claims file to the March 2014 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the examiner is not available, ensure that the Veteran is scheduled for an examination by another appropriate examiner.  

The examiner must indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, the examiner should identify the stressor(s) upon which such diagnosis is based.  If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the criteria for that diagnosis. 

For any psychiatric disability other than PTSD that is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service.

A complete rationale for any opinion(s) expressed should be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6. Then, readjudicate the claim.  If the benefit sought on appeal is not granted, furnish to the Veteran and the representative, if any, a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





